ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
MicroTechnologies, LLC                       )      ASBCA No. 60261
                                             )
Under Contract No. W91QUZ-l l-D-0010         )

APPEARANCE FOR THE APPELLANT:                       Jessica Lehman, Esq.
                                                     Corporate Counsel

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Stephen P. Smith, JA
                                                    CPT Meghan E. Mahaney, JA
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 26 April 201 7



                                                  DONALD E. KINNER
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60261, Appeal of
MicroTechnologies, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals